 Case 1:18-cr-00166-PLM ECF No. 264-2 filed 01/13/20 PageID.2571 Page 1 of 6



                            UNITED STATES OF AMERICA

                       IN THE WESTERN DISTRICT OF MICHIGAN

United States of America,                       File No. 1:18-cr-166
       Plaintiff,

       v.                                       Hon. Paul L. Maloney
                                                U.S. District Court Judge
Daniel Dario Trevino (D-1)
       Defendant.                         RESTRICTED ACCESS
___________________________________________________________________/

     DEFENDANT TREVINO’S SENTENCING MEMORANDUM – ATTACHMENT 2
 Case 1:18-cr-00166-PLM ECF No. 264-2 filed 01/13/20 PageID.2572 Page 2 of 6




December 1, 2019




Dear Judge Maloney,
       My name is Daniel Trevino and stood trial on Aug 20, 2019 for marijuana
distribution related offenses. I was convicted on August 24, 2019. As the Court
is probably aware, I continuously maintained that the purpose of the businesses
I was connected with was to provide medical marijuana to Michigan accredited
patients. I fully acknowledge that marijuana remains illegal under federal law.
       I await sentencing on Dec. 20, 2019. I am in Newaygo County Jail and
some of the other inmates write the Judge prior to sentencing and some do not.
I decided to write to you in hopes of leniency by telling you who I have become
and explaining my offense and why they occurred.
       I never meant for anyone to go to prison, it hurts me to know that my best
friend had to leave her son to be raised with trusted friends while she self-
surrenders herself to begin her prison sentence. I told all of our staff to tell the
truth if any court proceedings arise. The truth has almost never failed us in many
state court proceedings and I was hoping it would help my friends and find
justice and freedom especially Dolores Lopez (my best friend). I was going to write
you on her behalf for her sentencing but my attorney recommended that I do not.
I wish I did but I didn’t know if it would help her or not. I was filing out my PSR
and there is a section on it where it asks the question “Is there anything on here
you would like the Judge to know” I answered “I would tell you in person” but I
might not be able to remember when I’m there especially if I’m nervous. Also I
feel this letter will better explain why we operated, why we thought we were
compliant and the nature of our intent.
       I would like to start off by telling you a little bit about myself. I have 3 kids,
2 sons and 1 daughter. My oldest is 26 years old and is not my biological son
but I raised him from birth, his name is Jesse. My oldest has 2 kids. My other
son is 22 years old. His name is Daniel. Daniel has 3 kids. Daniel’s oldest isn’t
biologically his but he has raised her since she was little over a year old and she
is now 5 years old. Even though some of the kids are not biological to me I still
call them all my grandkids.
       Last but not the least, my beautiful daughter Onahlea Trevino who means
the world to me. I never thought I would have a kid in my 40’s but she is the
light of my life. My mother is my guardian angel and currently raises my daughter
in my absence. My mother is 70 years old. My daughter’s mother and I have split
50/50 custody in which I would have my daughter from Thursday until Monday.
 Case 1:18-cr-00166-PLM ECF No. 264-2 filed 01/13/20 PageID.2573 Page 3 of 6



My daughter’s mother is active in her life but I was the structured parent in my
daughter’s life. I made sure my daughter had the best insurance, I made sure
my daughter ate and drank healthy. I only allowed friends and family to babysit
her. I made sure she practiced her numbers and letters (She knew all of them
before the age of 2 years old). Most of all I made sure my daughter prays and
loves God (She knows how to say “Our Father” prayer and “Hail Mary” prayer by
herself). I worry if something happens to my mother my baby won’t pray.
      Hydroworld was set up to run compliant with Michigan law, I thought
everything was legal especially after charges were dismissed in Lansing against
Daniel Corbin, Mike Lewis, Zebedia Dewey. In Jackson, MI we went to trial and
won an acquittal in the case against Jonathan Corbin who is Daniel Corbin’s
younger brother.
       These are the same charges I was indicted on in federal court. Hydroworld
was set up to help people and in 2008 president Obama took over presidency
and by 2011 he stopped federal prosecution in Medical Marijuana states (this is
mentioned in the federal search warrant affidavit) then in 2014 congress stopped
funding the D.O.J. for medical marijuana states. I feel it’s fair to say that not
only I was confused but listening to the people during the Jury pool selection it
was apparent that there was confusion among them as well. I regret telling my
co-defendants that everything is legal.
       I now understand that marijuana in the US remains a Schedule I Narcotic
which is illegal under federal law. I know that the US Attorney’s Office is saying
that I am not taking responsibility for my actions, but I would ask the Court for
one moment to try and step away from its roll as a highly trained jurist and see
the muddle of laws from the perspective of a lay person who was trying to
understand everything.
       The Michigan Medical Marijuana Act that was the state law that was in
effect for the most of this time period was written in the negative. From what I’ve
learned from talking to lawyers since the time of my incarceration, the sponsors
may have done this to avoid conflicting with federal law. Michigan did not legalize
a person’s possession of marijuana; they gave the person immunity from
prosecution and arrest if they complied with the MMMA. While not formally
legalizing marijuana possession, they issued licenses to patients and caregivers.
Trial courts and appellate courts around the state handed down conflicting
rulings and the information provided to individuals associated with the medical
marijuana business often got different takes on the rulings from different
lawyers. My personal experience was the same. While charges and suits were
brought against me in some Michigan judicial districts, courts and prosecutors
were often siding with me. Further, in other districts local government was often
accepting of the existence of these businesses.
      On the federal level, things were much the same. Yes, the bar on
marijuana remained on the books, but the Holder Memo made it clear that if we
were compliant with state law we could continue to operate. Then Congress
 Case 1:18-cr-00166-PLM ECF No. 264-2 filed 01/13/20 PageID.2574 Page 4 of 6



provided that no federal funds could be used to prosecute businesses that were
compliant with state law. I truly thought we were OK.
       My co-defendants are good people and Dolores Lopez is one of my best
friends. I never wanted her to go to prison. I never wanted anybody to go to
prison, it bothers me everyday. I wish the Feds would stop the states from making
people think it’s legal. It’s very confusing when the news always talks about the
legal marijuana and dispensaries and grows. They are now hiring at dispensaries
for people to sell recreational marijuana which adds to more confusion to who is
federally legal and who is not since the 538 Section of the consolidated and
further continuing appropriations act only covers medical marijuana states.
During my stay in here I researched Michigan Federal marijuana case in the law
library here in Newaygo and learned there are only 2 case since 2014. I also
learned that the United States sentencing commission reported marijuana
charges have decreased by 45% and that the average sentence is now 29 months.
Hydroworld was told to tell the truth if any court proceedings occurred including
the co-defendants. I chose to defend myself because I felt I was innocent and felt
that if everyone was honest and told the truth in court that everything would be
cleared up. Hydroworld never operated for criminal purposes or by criminal
means, we tried to be compliant as possible by consulting with attorneys, we
consulted accountants to get the taxes right, we consulted with business
advisors to make sure we were set up as a business properly and we have had
lots of success in state court issues because of our policies and procedures.
Hydroworld had an excellent relationship with the Department of Licensing and
Regulatory Affairs. They knew our staff by name and if I remember correctly we
had exclusive phone numbers to contact L.A.R.A. staff due to constant
communication. Hydroworld worked with doctors form around the state and we
were able to help at least 30,000 people to obtain their medical marijuana card
since 2008 when the law changed in Michigan.
       Hydroworld chose to shut down when the city of Lansing sent us a letter
stating any existing dispensaries who wish to stay open must apply for a city
license in order to apply for the state license. We chose to shut down and wait
for the outcome of the recreational marijuana vote to pass on the ballot and to
wait to see how the licensing would be written. Prior to this my accountant
Charles Moore contacted the IRS to file Hydroworld taxes and we explained that
we were a medical marijuana business and needed to know how to file pertaining
to our business and our circumstances.
      They instructed us on how to file. I feel confident in saying we were effective
in our compliance and in our ethics of how we operated. Your Honor. I tried very
hard to comply in this confusing state tats why I asked the police to video record
everything on the Leanard street raid in Grand Rapids and on the call street raid
in Lansing MI and on both occasions law enforcement said everything was
recorded but ironically the video recordings disappeared.
 Case 1:18-cr-00166-PLM ECF No. 264-2 filed 01/13/20 PageID.2575 Page 5 of 6



        Your Honor, cities across Michigan interpreted the interpretations of the
law made it even more difficult to navigate business and legal decisions for
instance: some cities allowed dispensaries and some didn’t or the state should
have better explained what to do with the remainder of the unusable parts of the
plant. Card holders can’t just put it in the regular trash due to the fact that the
plants are large and won’t fit in it and also the smell will invite thieves or people
who don’t have cards or minors. I feel it’s unfair that neither Fed nor State law
says how to deal with this situation and leaves the medical marijuana card
holders to remedy this issue with the best means they can come up with.
Hydroworld chose to chop up the remainder of the plant and put in the smell
proof containers until our trash person would come get the trash but the Feds
used the trash amount against us without explaining the proper procedure that
state marijuana card holders are to use. I feel I took every step to prove
compliance, transparency, and most of all honestly. I took the stand to defend
myself because I feel I was innocent and had the truth to defend myself. I also
feel it’s fair to say that vague federal bills like section 538 of the consolidated and
further Continuing Appropriations Act could have very easily put into the Act
that the defendant must prove themselves compliant to state law but instead
chose to leave the readers to believe if you were operating legally in a medical
marijuana state the DOJ was not funded for investigation or prosecution. This
along with State marijuana laws played a major part in Hydroworld operations
and decisions. I also feel it’s fair to say the State of Michigan current laws do
nothing to lessen the likelihood of future federal crimes pertaining to marijuana
but actually do the exact opposite and allowing anyone over the age of 21 to grow,
possess and distribute recreational marijuana.
       Nevertheless Judge Maloney no harm ever came from Hydroworld
operations. With everything said in this letter and what I said in trial and on the
stand during motions, I feel it apparent that Hydroworld intentions were non-
criminal, our ethics were beyond good faith and our policy and procedures
effectively defended us in multiple state court proceedings. We did our level best
to inspect the credentials of every patient seeking marijuana and to make sure
that no person walked away from Hydroworld with more marijuana than they
were authorized to possess under Michigan law.
       In my conclusion Your Honor. I respectively ask you to look at a case very
similar to mine in which the defendant thought he was innocent but was
convicted for medical marijuana in federal court. Federal Judge Charles Breyer
explained why he sentenced the defendant the way he did and in 2007 a federal
appeals court upheld the sentence. This is the case of United States v Ed
Rosenthal 2003. I’m not sure why the feds chose to wait 10 year to indict me.
Why would they just allow us to remain open for business and allow conspiracy
to build up? Not only does it not make sense but it doesn’t seem right or fair. It’s
actually misleading in my situation. I’m asking for leniency and protection from
ongoing confusion between federal and state laws and interpretations.
 Case 1:18-cr-00166-PLM ECF No. 264-2 filed 01/13/20 PageID.2576 Page 6 of 6



       I apologize I let this letter go on and on but I wanted you to understand my
side. While I appreciate the legal basis of the court’s pretrial order barring me
from introducing evidence of the medical marijuana aspect of the business, I
would respectfully submit that the jury trial transcript does not show important
facts relative to my good faith and mitigating circumstances.
      Thank you for reading my letter.
Sincerely,


Daniel Trevino
